DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the second component comprises “chloride”.  However, claim 1 recites the second component  comprises “a halogen gas”.  Thus, claim 3 should recite “chlorine” not “chloride” (i.e.-ionic chlorine).  Further examination will be based on the assumption that claim 3 recites “chlorine”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliesner (US 6,329,098).
Regarding claims 1 and 13, Bliesner teaches (see abstract, figs. 1 and 2, col. 1, line 48 to col. 2, line 6, col. 2, line 53 to col. 3, line 7) an energy management method and system comprising an energy storage facility for storing energy and a power network (e.g. the electric grid as evidenced by “the system charges electrically”) connected to the energy storage facility to supply the energy storage facility with electricity.  The energy storage facility comprised a chamber (1) where the electricity was applied to a chemical compound (sodium chloride) to separate the compound into a first component/alkaline metal (sodium metal) and a second component/halogen gas (chlorine gas), storages (1 and 12) for separately storing the alkaline metal and the halogen gas, and a reaction chamber (30) in which the first component/alkaline metal and the second component/halogen gas were brought together to re-form the chemical compound (sodium chloride) and to produce (thermal) energy when needed.  
Regarding claims 3 and 14, Bliesner teaches, as noted above, the chemical compound being sodium chloride, the first component being sodium and the second component being chlorine.  
Regarding claim 5, Bliesner teaches separate storage of the first component (sodium metal) and the second component (chlorine gas) before being brought together in a chamber (30).  This chamber including an inlet for the first component (wick 31), an inlet for the second component (tube 18), and an outlet (33) for the chemical compound.
Regarding claim 7, the chamber (30) of Bliesner included a reaction space which was surrounded by a heat pipe (14) which was surrounded by a heat engine (see paragraph spanning cols. 3 and 4).  The space around the heat pipe (14) constitutes the “heat exchanging space as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bliesner (US 6,329,098) in view of Paul (US 2011/0100328).
Regarding claim 2, Bliesner teaches using the method for energy storage but fails to expressly teach the steps of detecting an over production situation in a power grid and initiating the energy storage.
	Paul teaches (see abstract, paragraph [0237] and fig. 19H) that it was known in the prior art to use an electrolysis system for load leveling of an electric grid, which includes a step of detecting an over production situation (Supply exceeds demand (1983)) and initiating energy storage in an electrolysis device.
Therefore, it would have been obvious to one of ordinary skill in the art to have used the energy management method of Bliesner according to the conventional load leveling process taught by Paul which including a step of detecting an over production situation in a power grid (“Supply exceeds demand”) and turning on the energy storage to use up the excess electricity present on the grid.  
Claims 4, 6, 8, 9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bliesner (US 6,329,098) in view of Tarabishi (US 2016/0013749).
Regarding claims 4 and 15, Bliesner teaches recovery of the energy as thermal energy, but does not teach doing so thermoelectrically.
Tarabishi teaches (see abstract, fig. 1, paragraph [0037]) using thermophotovoltaic cells to generate DC electricity from thermal energy in a thermal storage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the thermoelectric effect to recover the energy from the thermal storage of Bliesner instead of recovering the thermal energy as heat to permit the energy storage to directly produce electricity.
Regarding claim 6, Bliesner teaches the chamber (30) being cylindrical in shape.
Tarabishi teaches (see abstract, fig. 1, paragraph [0037]) a thermal energy storage and retrieval device wherein the chamber for recovery of the thermal energy was spherical in shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted a different shape of thermal recovery chamber, such as the sphere of Tarabishi, in place of the cylinder of Bliesner with a reasonable expectation of success and without changing the overall operation of the method.  
Regarding claim 8, Bliesner teaches a heat exchanging space around the reaction space, but fails to teach the heat exchanging space including a fluid inlet for receiving cooled fluid and a fluid outlet for allowing heated fluid to exit the heat exchanging space.  
Tarabishi teaches (see abstract, fig. 1, paragraph [0048]) providing a cooling tunnel (68) around the outer surface of the thermal energy recovery device, the cooling tunnel having a fluid inlet (72) and a fluid outlet (74).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the cooling tunnel of Tarabishi to the heat exchanging space of Bliesner to assist in the thermoelectric recovery 
Regarding claim 9, although Tarabishi shows the fluid outlet being vertically lower than the fluid inlet, one of ordinary skill in the art was also aware that hotter fluid was less dense and thus rose to the top of any fluid container, with cooler fluid being displaced towards the bottom of the fluid container.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have moved the fluid outlet from the cooling tunnel at the position of hottest expected fluid, at the vertical top.  
Regarding claim 11, Tarabishi teaches providing a layer of insulation (17) as the outer surface of the heat exchanging space.
Regarding claim 16, the thermal source of Tarabishi was contained in a central sphere (20) surrounded by a heat exchanging space (interior of sphere 70) for conducting heat from the central sphere and the exterior.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bliesner (US 6,329,098) in view of Brown et al (US 6,516,871).
Bliesner does not teach protrusions or recesses that caused turbulence in any fluid flow in the heat exchanging space.
Brown et al teach (see abstract, col. 2, lines 16-31) that undulations on a heat transfer element increased turbulence in fluid flow thereby increasing thermal performance (i.e. heat transfer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added undulations (i.e. protrusions) to the outer heat transfer surface of Bliesner to increase the transfer of heat from the chamber (30) of Bliesner to the heat engine of Bliesner.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bliesner (US 6,329,098) in view of Ramakumar (“An Assessment of Hydrogen as a Means to Store Solar Energy”, Appendix L, pp. 334-347 of Ramakumar et al reference).
Bliesner fails to teach the source of the electricity being a wind farm, solar farm, hydro energy plant or nuclear power plant.
Ramakumar teaches (see figs. 3 and 4) using various renewable energy resources, such as solar cell arrays or wind power to power electrolysis for energy storage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized renewable resources such as a solar farm or wind farm as taught by Ramakumar as the energy source of Bliesner to permit the energy storage scheme of Bliesner to store any excess renewable energy that was generated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794